Citation Nr: 1429653	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for chronic multi-symptom illness (CMI) for accrued benefits purposes based upon a claim pending at the time of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Stephanie L. Haines


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990 and from November 1990 to March 1991.  He died in August 2008.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the appellant's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends that service connection should be established for the cause of the Veteran's death and that service connection should have been established for chronic multi-symptom illness, the claim of which was pending at the time of the Veteran's death.  

Review of the records shows that the Veteran's certificate of death indicated that the immediate cause of the Veteran's death was cardiorespiratory arrest due to, or as a consequence of, multiple drug toxicity.  Another significant condition leading to the death was listed as severe coronary artery disease.  An autopsy was performed, which indicated that the immediate cause of the Veteran's death was multiple drug toxicity.  In a statement received from the Veteran's private physician, it was stated that the immediate cause of the Veteran's death was coronary artery disease.  

Review of the record shows that the service treatment records (STRs) from the Veteran's first period of service show that he had intermittent elevated blood pressure readings as well as blood pressure readings that were within normal limits.  Available copies of STRs from the Veteran's second period of service include an assessment of possible hypertension in January 1991.  (The Board notes that STRs from the Veteran's second period of service appear incomplete.)  Private and VA treatment records show that, prior to his death, the Veteran was diagnosed with hypertension, which may be related to the development of the coronary artery disease that was implicated in his demise.  As there is no opinion regarding whether hypertension dates from his periods of active duty, the Board finds that a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

At the time of his death, a claim was pending for service connection for CMI as a result of service in the Persian Gulf.  Review of the record shows that he was assessed by private and VA medical care providers as having possible CMI.  See 38 C.F.R. § 3.317(a)(2)(i)(B).  If any additional STRs are received, they must be considered in determining entitlement to accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) and request that a search be undertaken to locate service treatment records (STRs) from the Veteran's second period of active duty.  The appellant should also be contacted to request  copies, for association with the claims folder, of any and all STRs that might be in her possession.  If no additional records are located, the RO should make a formal finding of unavailability.  

2.  Following completion of the above, the AOJ should arrange for the Veteran's claims folder to be reviewed for a medical opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that hypertension had its onset during service or is related to service.  Opinions should also be provided as to whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's cardiorespiratory arrest and severe coronary artery disease (noted on the Certificate of Death) were of service onset or otherwise related thereto.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If either determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

